     Case 5:19-cv-02269-JGB-SP Document 1 Filed 11/27/19 Page 1 of 6 Page ID #:1



1    FOX ROTHSCHILD LLP
     10250 Constellation Blvd, Suite 900
2    Los Angeles, CA 90067
3    Eric A. Bevan (SBN 252140)
      ebevan@foxrothschild.com
4    Telephone: (561) 804-4470
5    Facsimile: (561) 835-9602
     Conrad B. Wilton (SBN 313348)
6     cwilton@foxrothschild.com
     Telephone: (310) 598-4150
7    Facsimile: (310) 556-9828
8    Attorneys for Plaintiff,
9    WELLS FARGO BANK, N.A.
10
11                            UNITED STATES DISTRICT COURT
12                           CENTRAL DISTRICT OF CALIFORNIA
13                                 EASTERN DIVISION
14
     WELLS FARGO BANK, N.A.,                 Case No.:
15
                Plaintiff,                   COMPLAINT FOR
16                                           INTERPLEADER
          v.
17
   PEOPLE AGAINST COVERT
18 TORTURE AND SURVEILLANCE,
   INTERNATIONAL, and
19 INTERNATIONAL AMERICAN
   EDUCATION FEDERATION, INC.
20 D/B/A INTERNATIONAL
   LEADERSHIP OF TEXAS,
21
            Defendants.
22
23
24
25
26
27
28


                             COMPLAINT FOR INTERPLEADER
     Case 5:19-cv-02269-JGB-SP Document 1 Filed 11/27/19 Page 2 of 6 Page ID #:2



1          Plaintiff, Wells Fargo Bank, N.A. (“Wells Fargo”) sues Defendants, People
2    Against Covert Torture And Surveillance, International (“PACTS”) and the
3    International American Education Federation, Inc. d/b/a/ International Leadership of
4    Texas (“International American Education Federation,” and, collectively with PACTS,
5    the “Claimant Defendants”), for interpleader under 28 U.S.C §§ 1335 and 2361, and
6    states as follows:
7                             INTRODUCTORY STATEMENT
8          1.     Wells Fargo seeks to interplead with the Court $234,728.81 (which amount
9    may increase over time due to interest), the ownership of which is disputed by the
10 International American Education Federation and PACTS. The dispute arises from a
11 wire transfer from the International American Education Federation to PACTS, which
12 the International American Education Federation claims was the result of a fraudulent
13 business email compromise.
14         2.     Because there are multiple claimants to the funds at issue, Wells Fargo, as
15 a disinterested stakeholder, seeks to interplead the restrained funds into the Court
16 Registry to allow the Claimant Defendants to make their respective claims to the funds.
17                                       THE PARTIES
18         3.     Wells Fargo is a national banking association with its main office, as set
19 forth in its Articles of Association, in Sioux Falls, South Dakota. Accordingly, Wells
20 Fargo is a citizen of South Dakota.
21         4.     PACTS is a non-profit corporation organized under the laws of the state of
22 California, with its principal place of business located at 6321 Yucca Ave., Apt E,
23 Twentynine Palms, California 92277, located in San Bernardino County, California
24 Accordingly, PACTS is a citizen of the state of California.
25         5.     The International American Education Federation is a corporation
26 organized under the laws of the state of Texas, doing business as International
27 Leadership of Texas, with its principal place of business located at 3301 N. Shiloh Road,
28 Garland, Texas 75044. Accordingly, the International American Education Federation

                                       2
                           COMPLAINT FOR INTERPLEADER
     Case 5:19-cv-02269-JGB-SP Document 1 Filed 11/27/19 Page 3 of 6 Page ID #:3



1    is a citizen of the state of Texas.
2                                JURISDICTION AND VENUE
3          6.     This is an action for interpleader of a sum that exceeds $500.00.
4          7.     This Court has jurisdiction over this matter and the Claimant Defendants
5    under 28 U.S.C §§ 1332, 1335, and 2361. 28 U.S.C. § 1335 provides that a district court
6    has original jurisdiction over an interpleader claim, where there are two or more adverse
7    claimants of diverse citizenship as defined under 28 U.S.C. § 1332. Wells Fargo is a
8    citizen of South Dakota, PACTS is a citizen of California, and the International
9    American Education Federation is a citizen of Texas, and thus there is diversity as
10 required under 28 U.S.C. §§ 1332 and 1335.
11         8.     The amount in controversy is $234,728.81 (which amount may increase
12 over time due to interest), which is in excess of the statutory limit of $500 under 28
13 U.S.C § 1335.
14         9.     Venue is appropriate in this Court under 28 U.S.C. § 1335 and 2361,
15 because the federal interpleader statutes provide nationwide service and an interpleader
16 action may be brought in any federal district in which a defendant resides. Because
17 PACTS resides in San Bernardino County, in the Central District of California, this
18 action may be brought in the Central District of California.
19         10.    Per General Order 19-03, section I.B.1.a.(1)(c), this case should be
20 assigned to the Eastern Division because PACTS resides in San Bernardino County in
21 the Eastern Division, and the plaintiff and the other named defendant reside outside the
22 remainder of the Central District of California.
23                                           FACTS
24         11.    On February 28, 2019, the International American Education Federation
25 wired $539,148.45 (the “Wire”) from its account at Branch Banking and Trust
26 Company to an account at Wells Fargo held by PACTS.
27         12.    PACTS then used, withdrew, and/or transferred a substantial portion of
28 the Wire proceeds, including, but not limited to, transferring portions of the funds into

                                         3
                             COMPLAINT FOR INTERPLEADER
     Case 5:19-cv-02269-JGB-SP Document 1 Filed 11/27/19 Page 4 of 6 Page ID #:4



1    two other accounts held at Wells Fargo.
2          13.    The International American Education Federation subsequently requested
3    a recall of the Wire based on an alleged fraudulent business email compromise.
4          14.    Wells Fargo restrained the remaining funds in the PACTS accounts that
5    derived from the Wire, which totaled $234,728.81 (which amount may increase over
6    time due to interest) (the “Restrained Proceeds”).
7          15.    Wells Fargo contacted PACTS multiple times to request that PACTS
8    execute a debit authorization to allow Wells Fargo to debit the Restrained Proceeds
9    from the PACTS accounts and return the Restrained Proceeds to the International
10 American Education Federation.
11         16.    Despite these multiple requests, PACTS has refused to authorize Wells
12 Fargo to debit the Restrained Proceeds from the PACTS accounts and return them to
13 the International American Education Federation.
14         17.    Accordingly, there are multiple claims to Restrained Proceeds.
15         18.    When PACTS opened its accounts at Wells Fargo, it executed a Business
16 Account Application, a true and correct copy of which is attached hereto as Exhibit
17 “A.”
18         19.    The Business Account Application provides that the Account is governed
19 by an account agreement (the “Account Agreement”). A true and correct copy of the
20 Account Agreement is attached hereto as Exhibit “B.”
21         20.    There is now a dispute as to which of the Claimant Defendants is entitled
22 to the Restrained Proceeds, thus necessitating this interpleader action.
23         21.    Wells Fargo seeks to interplead the Restrained Proceeds into the Court
24 Registry to allow the Claimant Defendants to make their respective legal claims to
25 those Restrained Proceeds.
26         22.    Wells Fargo has retained the undersigned attorneys to represent it in this
27 action and has agreed to pay them a reasonable fee.
28         23.    Wells Fargo is entitled to recover its reasonable attorneys’ fees and costs

                                       4
                           COMPLAINT FOR INTERPLEADER
     Case 5:19-cv-02269-JGB-SP Document 1 Filed 11/27/19 Page 5 of 6 Page ID #:5



1    in this matter pursuant to the Wells Fargo Deposit Account Agreement and applicable
2    federal law providing that a disinterested stakeholder plaintiff who brings a necessary
3    interpleader action is entitled to a reasonable award of attorneys’ fees and costs.
4           24.    All conditions precedent to this action have occurred or have been
5    performed, or have otherwise been waived or excused.
6                                        COUNT I—Interpleader
7           25.    Wells Fargo repeats and realleges the foregoing paragraphs 1 through 24,
8    inclusive, as if fully set forth herein.
9           26.    At this time, there exists potentially rival, adverse, and conflicting claims
10 between the Claimant Defendants as to the rightful access to the Restrained Proceeds.
11          27.    Wells Fargo claims no interest in the Restrained Proceeds, aside from the
12 right to recover its reasonable attorneys’ fees and costs as per contract and statute, and
13 has done nothing to create the dispute over the access and/or entitlement to the
14 Restrained Proceeds.
15          28.    Because of the conflicting claims for access to the Restrained Proceeds,
16 Wells Fargo is in doubt as to who is entitled to the Restrained Proceeds, is in danger
17 of being exposed to double or multiple liability, and cannot safely remit or release the
18 Restrained Proceeds without the aid of this Court.
19          29.    Wells Fargo is ready, willing, and able to deposit the Restrained Proceeds
20 into the Court Registry, or to any other custodian or trustee the Court deems proper.
21                                    PRAYER FOR RELIEF
22          Wherefore, Wells Fargo requests that this Court grant the following relief, that:
23          A.     This Court take jurisdiction over the parties, and permit Wells Fargo to
24 deposit the Restrained Proceeds with the Registry of the Court;
25          B.     This Court issue an order requiring the Claimant Defendants to interplead
26 as to their rights and settle or litigate amongst themselves their claims and rights to the
27 Restrained Proceeds;
28

                                         5
                             COMPLAINT FOR INTERPLEADER
     Case 5:19-cv-02269-JGB-SP Document 1 Filed 11/27/19 Page 6 of 6 Page ID #:6



1            C.     Wells Fargo be discharged from all liability to the Claimant Defendants
2    in connection with the Restrained Proceeds and the Wire, including but not limited to
3    any and all transactions related to the Claimant Defendants’ respective accounts;
4            D.     The Claimant Defendants be enjoined and prohibited from instituting any
5    actions against Wells Fargo and/or its agents, affiliates, employees, and servants in
6    connection with the Restrained Proceeds and the Wire, including but not limited to
7    any and all transactions related to the Claimant Defendants’ respective accounts;
8            E.     Wells Fargo be awarded its costs and reasonable attorneys’ fees, to be
9    paid from the Restrained Proceeds, for bringing this action;
10           F.     Wells Fargo be dismissed as a party to this action; and
11           G.     A grant of such additional relief as this Court deems equitable and
12 proper.
13
14 Dated: November 26, 2019                         FOX ROTHSCHILD LLP

15                                        By /s/ Eric A. Bevan
16                                           Eric Bevan
                                             Conrad Wilton
17                                           Attorneys for Plaintiff,
                                             WELLS FARGO BANK, N.A.
     103600218.v2
18
19
20
21
22
23
24
25
26
27
28

                                         6
                             COMPLAINT FOR INTERPLEADER
